Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a division of 15395920 (filed 12/30/2016, now U.S. Patent #10362374), which claims priority from provisional application 62413942 (filed 10/27/2016); and provisional application 62413950 (filed 10/27/2016).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-10, 13, 15-17, and 20   are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. (US 20130016757 A1, hereinafter Hui_757), in view of Hui et al. (US 20160021596 A1, hereinafter Hui_596).

Regarding claim 1, Hui_757 teaches a full function device comprising (in general, see fig. 5 and corresponding paragraphs at least 46-49; see also fig. 4A/B/C and their corresponding paragraphs for additional relevant information): 
a radio (see at least fig. 2, e.g. apparatus components) configured to: 
receive a network discovery solicitation message from a limited function device, the network discovery solicitation message requesting to create a communication relationship with a parent (see at least fig. 5 and para. 46, e.g. node 11 receives beacon request from node 22), 
the network discovery solicitation message indicating a channel function that is implemented by the limited function device and a window (see at least para. 30-33, in particular, para. 33, e.g. a device synchronizes its hopping schedule with another device by communicating its channel sequence, time slot duration, and current time within the hopping schedule);
the channel function including a first schedule including a schedule repetition interval defining at least one of (i) an active period during which the limited function device is configured to listen for communications or (ii) an inactive period during which the limited function device is not configured to listen for communications (see at least para. 48-49 along with the teaching of the quick-sampling technique of fig. 6B, in particular, para. 50, e.g. for at least (i), the “enable” period shown is a first sub-timeslot of each timeslot);

transmit, during the window, a network discovery message to the limited function device (see at least fig. 5 and para. 46, e.g. node 11 transmits beacon reply to node 22), 
the network discovery message indicating a channel list and a generator function that are implemented by the full function device and a second schedule for communication with the full function device (see at least para. 30-33, in particular, para. 33, e.g. devices synchronize their hopping schedules with each other, and devices store these parameters to know what channel to use for transmission at a particular time); 
one or more processors communicatively coupled to the radio; and memory communicatively coupled to the one or more processors, the memory storing one or more instructions that, when executed by the one or more processors (see at least fig. 2, e.g. apparatus components), 
cause the one or more processors to perform operations comprising: based at least in part on receiving the network discovery solicitation message, determining to attempt to create a communication relationship with the limited function device; generating the network discovery message; and communicating with the limited function device based at least in part on the second schedule (see at least fig. 5 and para. 46 along with para. 33 of fig. 4A/B/C as indicated above)
Hui_757 differs from the claim, in that, it does not specifically disclose listening window; which is well known in the art and commonly used for effectively avoiding collision of packets.
Hui_596, for example, from the similar field of endeavor, teaches mechanism of listening window (in general, see fig. 6 along with fig. 5 and their corresponding paragraphs, in particular, see at least para. 51, e.g. listening schedules); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Hui_596 into the apparatus of Hui_757 for effectively avoiding collision of packets.

Regarding claim 2, Hui_757 teaches the operations further comprise: during the window to transmit the network discovery message; and wherein the radio is configured to transmit the network discovery message during the window.  (Hui_757, see at least para. 46 of fig. 5, e.g. node 11 transmits beacon reply to node 22)
Hui_757 differs from the claim, in that, it does not specifically disclose selecting a random time during the listening window, [and to transmit the network discovery message] at the random time during the listening window; which are well known in the art and commonly used for effectively avoiding collision of packets.
Hui_596, for example, from the similar field of endeavor, teaches mechanism of selecting a random time during the listening window, [and to transmit the network discovery message] at the random time during the listening window (Hui_596, see at least para. 51 of fig. 6, e.g. beacons are transmitted and received based on each individual device’s listening and hopping schedules); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by Hui_596 into the apparatus of Hui_757 for effectively avoiding collision of packets.

Regarding claim 3, Hui_757 teaches the network discovery message includes information of the full function device (Hui_757, see at least para. 46-47, e.g. performing DAG discovery process).
Hui_757 differs from the claim, in that, it does not specifically disclose determining an amount of load on the full function device based on at least one of a number of children that are supported by the full function device, a processor load on the one or more processors over a period of time, or a radio load on the radio over the period of time; and wherein the network discovery message includes load balancing information indicating the amount of load on the full function device; which are well known in the art and commonly used for effectively avoiding collision of packets.
Hui_596, for example, from the similar field of endeavor, teaches mechanism of determining an amount of load on the full function device based on at least one of a number of children that are supported by the full function device, a processor load on the one or more processors over a period of time, or a radio load on the radio over the period of time; and wherein the network discovery message includes load balancing information indicating the amount of load on the full function device (Hui_596, see at least para. 40-43, e.g. building DAG based on OF with rules defining load balancing requirements); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Hui_596 into the apparatus of Hui_757 for effectively avoiding collision of packets.

Regarding claim 6, Hui_757 teaches the network discovery message indicates a first event repetition interval to be used during discovery, the first event repetition interval comprising a duration of time between successive sampled listening reference points (SLRPs) (Hui_757, see at least para. 49 along with fig. 4A, e.g. using a channel/frequency assigned to a timeslot of plurality of timeslots).
Hui_757 differs from the claim, in that, it does not specifically disclose the radio is further configured to, upon completion of the discovery, transmit a message from the full function device, the message indicating a second event repetition interval to use for future communications; which are well known in the art and commonly used for effectively avoiding collision of packets.
Hui_596, for example, from the similar field of endeavor, teaches mechanism of the radio is further configured to, upon completion of the discovery, transmit a message from the full function device, the message indicating a second event repetition interval to use for future communications (Hui_596, see at least para. 56-57 along with the teachings of fig. 7 and fig. 9, e.g. channel assignments and channel re-assignments respectively); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Hui_596 into the apparatus of Hui_757 for effectively avoiding collision of packets.

Regarding claim 7, Hui_757 teaches all of the subject matters as in claim 1 except the network discovery message includes load balancing information, the load balancing information indicating an amount of load on the full function device, the 
Hui_596, for example, from the similar field of endeavor, teaches mechanism of the network discovery message includes load balancing information, the load balancing information indicating an amount of load on the full function device, the amount of load being based on at least one of a number of children that are supported by the full function device, a processor load of the full function device, or a radio load of the full function device (Hui_596, see at least para. 40-43, e.g. building DAG based on OF with rules defining load balancing requirements); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Hui_596 into the apparatus of Hui_757 for effectively avoiding collision of packets.

Regarding claims 8, 10, and 13, these claims are rejected for the same reasoning as claims 1, 3, and 6, respectively, except each of these claims is in method claim format.

Regarding claim 9, Hui_757 in view of Hui_596 teaches the first device comprises a mains powered device and the second device comprises a battery powered device. (Hui_757, see at least para. 45)

Regarding claims 15, 16, 17, and 20, these claims are rejected for the same reasoning as claims 8, 9, 10, and 13, respectively, except each of these claims is in computer-readable storage claim format.
To be more specific, Hui_757 in view of Hui_596 also teaches computer-readable storage (Hui_757, see at least fig. 2), which is well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hui_757 in view of Hui_596, as applied to claims 1, 8, and 15 above, and further in view of Hui et al. (US 20130016758 A1, hereinafter Hui_16758).

Regarding claim 4, Hui_757 in view of Hui_596 teaches the channel list and the generator function that are implemented by the full function device and the second schedule for communication are associated with a operating context and the network discovery message includes data regarding the operating context for communication with the full function device.  (Hui_757, see at least para. 33; Hui_596, see at least para. 51, e.g. devices independently determine local unicast listening schedules)
Hui_757 in view of Hui_596 differs from the claim, in that, it does not specifically disclose first operating context and second operating context; which are well known in the art and commonly used for increasing overall throughput as well as overall robustness.
Hui_16758, for example, from the similar field of endeavor, teaches mechanism of first operating context and second operating context (in general, see fig. 5-6 along Hui_16758 into the apparatus of Hui_757 in view of Hui_596 for increasing overall throughput as well as overall robustness.

Regarding claim 5, Hui_757 in view of Hui_596 teaches all of the subject matters as in claim 4 except the first operating context comprises a broadcast operating context for broadcast communications and the second operating context comprises a unicast operating context for unicast communications; which are well known in the art and commonly used for increasing overall throughput as well as overall robustness.
Hui_16758, for example, from the similar field of endeavor, teaches mechanism of the first operating context comprises a broadcast operating context for broadcast communications and the second operating context comprises a unicast operating context for unicast communications (Hui_16758, see at least para. 37-38, e.g. optimizing unicast and broadcast schedules); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Hui_16758 into the apparatus of Hui_757 in view of Hui_596 for increasing overall throughput as well as overall robustness.

Regarding claims 11 and 12, these claims are rejected for the same reasoning as claims 4 and 5, respectively, except each of these claims is in method claim format.

Regarding claims 18 and 19, these claims are rejected for the same reasoning as claims 11 and 12, respectively, except each of these claims is in computer-readable storage claim format.

Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered.  Regarding independent claims 1, 8, and 15, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, all dependent claims have also been rejected in this Office action.
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive.  Examiner offers explanations and reasons in the following sections.
Regarding independent claim 1, applicant argues that (applicant’s emphasis included, if any):
“First, the Office has not shown where within the cited references is taught a “channel function including a first schedule including a schedule repetition interval defining at least one of (i) an active period during which the limited function device is configured to listen for communications or (ii) an inactive period during which the limited function device is not configured to listen for communications."

Second, the Office has not shown where within the cited references is taught these elements being included within a “network discovery solicitation message [received] from a limited function device” as recited in claim 1.

Third, the Office has not shown where within the cited references is taught “receiving] a network discovery solicitation message from a limited function device,” and “transmitting], during the listening window, a network discovery message to the limited function device.”

For at least the reasons presented herein, the combination of Hui-757 and Hui-576 does not teach or suggest all of the features of amended claim 1. Accordingly, Applicant respectfully requests that the Office withdraw the § 103 rejection of claim 1.”
(Remarks, page 13-14)  

The examiner respectfully disagrees, and believes the arguments are centered on the newly amended features in claim 1, which have been properly addressed to in the prior art rejections set forth above.  The examiner suggests the applicant to review the corresponding sections above in detail.  For example, Hui_757 at least in para. 48-49 along with the teaching of the quick-sampling technique of fig. 6B in para. 50 discloses at least condition (i), the “enable” period shown is a first sub-timeslot of each timeslot as well as different schedules may also be used.  Hence, Hui_757 indeed teaches or suggests the argued features that are newly recited in claim 1.

Regarding independent claims 8 and 15, the traversal grounds are same or similar as those recited in claim 1 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Regarding claims 2-7, 9-13, and 16-20, each of these claims depends from its independent claims 1, 8, and 15, respectively.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented.

 all pending dependent claims of the independent claims 1, 8, and 15, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  
Allowable Subject Matter
Claim 14 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims (i.e. all features in claim 13). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465